Lawton, J. P. (dissenting in part).
I respectfully dissent in part. This is not the type of case to which General Business Law § 349 is intended to apply. In order to state a viable cause of action under section 349, a plaintiff must allege conduct that is “consumer oriented” (New York Univ. v Continental Ins. Co., 87 NY2d 308, 321). Rather, this case involves “a ‘private’ contract dispute over policy coverage and the processing of a claim which is unique to [the] parties, [and] not conduct which affects the consuming public at large” (New York Univ. v Continental Ins. Co., supra, at 321). Consequently, I would further modify the order by granting that portion of defendant’s motion seeking dismissal of plaintiffs cause of action pursuant to General Business Law § 349. (Appeals from Order of Supreme Court, Chautauqua County, Gerace, J.—Summary Judgment.) Present—Lawton, J. P., Hayes, Wisner, Boehm and Fallon, JJ.